COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Glen Sumner v. Board of Adjustments of the City of Spring Valley
                         Village, Texas, The City of Spring Valley Village, Texas, Art Flores,
                         Richard R. Rockenbaugh and Betty Lusk

Appellate case number:   01-14-00888-CV

Trial court case number: 2010-45239

Trial court:             164th District Court of Harris County

      Appellant’s Unopposed First Motion for Extension of Time to File His Brief is
DISMISSED AS MOOT. The reporter’s record has not been filed and the brief is not yet due.
See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: December 9, 2014